UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 (Mark One) ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-51767 AmCOMP Incorporated (Exact name of registrant as specified in its charter) Delaware 65-0636842 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification Number) 701 U.S. Highway One North Palm Beach, Florida 33408 Telephone: (561) 840-7171 (Address of registrant’s principal executive offices and registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Title of each class Common Stock, $0.01 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes o Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Nox The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of June 30, 2007 was approximately $128,449,000.In determining this figure, the Registrant has assumed that all of the registrant’s directors and executive officers are affiliates.This assumption should not be deemed a determination or an admission by the registrant that such individuals are, in fact, affiliates of the registrant. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. Class Outstanding at February 28, 2008 Common Stock, $0.01 par value per share 15,290,181 shares DOCUMENTS INCORPORATED BY REFERENCE None. EXPLANATORY PARAGRAPH The purpose of this Amendment No. 1 on Form 10-K/A (the “Amendment”) is to amend and restate Part III, Items 10 through 14 of our previously filed Annual Report on Form 10-K for the year ended December 31, 2007, filed with the Securities Exchange Commission on March 6, 2008 (the “Original Form 10-K”), to include information previously omitted in reliance on General Instruction G to Form 10-K, which provides that registrants may incorporate by reference certain information from a definitive proxy statement prepared in connection with the election of directors. AmCOMP Incorporated (the “Company”) has determined to include such Part III information by amendment of the Original Form 10-K rather than by incorporation by reference to the proxy statement. Accordingly, Part III of the Original Form 10-K is hereby amended and restated as set forth below. There are no other changes to the Original Form 10-K other than those outlined above. This Amendment does not reflect events occurring after the filing of the Original Form 10-K, nor does it modify or update disclosures therein in any way other than as required to reflect the amendment set forth below. Among other things, forward-looking statements made in the Original Form 10-K have not been revised to reflect events that occurred or facts that became known to us after the filing of the Original Form 10-K, and such forward-looking statements should be read in their historical context. On January 10, 2008, the Company entered into an Agreement and Plan of Merger (the "Merger Agreement") with Employers Holdings, Inc., a Nevada corporation ("Employers") and Sapphire Acquisition Corp., a Delaware corporation and a wholly owned subsidiary of Employers ("Merger Sub"), providing for the acquisition of the Company by Employers.Pursuant to the Merger Agreement, each issued and outstanding share of common stock, $0.01 par value (the "Common Stock"), of the Company, other than dissenting shares or shares owned by the Company as treasury stock, or by Employers or Merger Sub, will be converted into the right to receive $12.50 per share in cash. As part of the Merger Agreement, Merger Sub will merge with and into the Company with the Company being the surviving corporation in the merger (the “Merger”). The Board of Directors of the Company and Employers each approved the entry into the Merger Agreement.The Merger Agreement and related transactions are subject to the approval of the Company's stockholders, the receipt of other material regulatory approvals, including from the Florida Office of Insurance Regulation, and certain other customary closing conditions.The merger and related transactions are expected to be completed by the end of the second quarter of 2008. i AmCOMP INCORPORATED INDEX PART III Item 10.Directors and Executive Officers of the Registrant 1 Item 11.Executive Compensation 3 Item 12.Security Ownership of Certain Beneficial Owners and Management 14 Item 13.Certain Relationships and Related Transactions 17 Item 14.Principal Accounting Fees and Services 17 PART IV Item 15.Exhibits and Financial Statement Schedules 19 SIGNATURES 24 ii Index PART III Item 10.Directors and Executive Officers of the Registrant Directors The following table sets forth information regarding the directors of the Company. Name Age Position Position Held Since Fred R. Lowe 73 Chairman of the Board and Director, President and Chief Executive Officer 1997 Debra Cerre-Ruedisili 52 Executive Vice President, Chief Operating Officer and Director 1998 *Sam A. Stephens 72 Director 1995 *Paul B. Queally 44 Director 1996 *Donald C. Stewart 63 Director 2006 *Spencer L. Cullen, Jr. 70 Director 2006 * Independent Director Fred R. Lowe has served as chairman of AmCOMP since September 2005 and has been AmCOMP’s president, chief executive officer and a director of AmCOMP since February 1997.He is the chairman of each of AmCOMP’s subsidiaries.Mr. Lowe co-founded Florida Administrators, Inc. (“Florida Administrators”), one of the Company’s subsidiaries, now known as Pinnacle Administrative Company (“Pinnacle Administrative”).From 1992 until 1997, Mr. Lowe was an independent consultant, which included providing consulting services to Florida Administrators from 1994 to 1997.From 1989 to 1992, Mr. Lowe held various executive positions with several financial service companies.Mr. Lowe assisted in the conversion of the Florida Air Conditioning Contractors Association-Self Insurers Fund (“FACCA-SIF”), which later became AmCOMP Preferred Insurance Company (“AmCOMP Preferred”), into a capitalized insurance company.He attended Ohio University. Debra Cerre-Ruedisili has served as executive vice president of AmCOMP since April 1997, chief operating officer since March 1998 and a director since September 1998.Ms.
